Name: Council Regulation (EEC) No 1186/82 of 18 May 1982 amending Regulation (EEC) No 1269/79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1982/83 milk year3
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5. 82 Official Journal of the European Communities No L 140/5 COUNCIL REGULATION (EEC) No 1186/82 of 18 May 1982 amending Regulation (EEC) No 1269/79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1982/83 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, permanent or temporary basis, Scheme A referred to in Regulation (EEC) No 1269/79 during the 1982/83 milk year, and to extend the special arrangements hitherto applicable in the United Kingdom ; whereas in order to take into account the increase of the butter intervention price and the Community budgetary constraints, it appears appropriate to adapt the maximum amount of Community financing, HAS ADOPTED THIS REGULATION : Article 1 The second and third subparagraphs of Article 6 of Regulation (EEC) No 1269/79 are hereby replaced by the following : During the 1982/83 milk year : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the system established by Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced price butter for direct consumption (*), as last amended by Regulation (EEC) No 854/81 (*), applies only until the end of the 1981 /82 milk year on the conditions laid down in the third subparagraph of Article 6 of the said Regulation ; Whereas, in the light of the situation of the butter market, it is appropriate to pursue measures which reduce the price of butter to the final private consumer ; whereas it is therefore appropriate to authorize the Member States to continue to apply, on a (a) the Member States are authorized to make use of Scheme A referred to in Article 2 ( 1 ) either on a permanent basis or for such periods as they may determine, the maximum amount of Community financing, however, being limited to 45 ECU per 100 kilograms of butter ; (b) the United Kingdom shall continue to apply the scheme referred to in Article 2 (2), limiting the amount of general aid to 45 ECU per 100 kilograms of butter.' Article 2 This Regulation shall enter into force on 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER (  ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) See page 1 of this Official Journal . (3) OJ No C 104, 26 . 4 . 1982, p . 25 . (") OJ No C 114, 6 . 5 . 1982, p . 1 . 0 OJ No L 161 , 29 . 6 . 1979, p . 8 . ( «) OJ No L 90 , 4 . 4 . 1981 , p . 14 .